DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23/2021 has been entered. Claims 1, 8 and 14 have been amended. Claims 1-20 are currently pending for the examination.

  Terminal Disclaimer 
3.	The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/041,946 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Statement of Substance of Interview 
4.	Examiner initiated the interview regarding a compact prosecution and discussed allowable subject matter of independent claims and minor informalities related to claim 14. Applicant’s representative agreed to amend claim 14 in order to more clearly comply with the subject matter 

    Response to Amendments
5.	Applicant Remarks Made in an Amendment: see Page 7-8, filed on 09/13/2021, with respect to claims 1-20  have been fully considered and 35 U.S.C. 103 of claims 1-20  have been withdrawn.
Applicants have amended independent claims 1, 8 and 14 in order to more clearly comply with the written description requirement to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-20 are allowable with examiner’s amendment.

      Examiner’s Amendment
6. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendment to claim 14 were authorized by Applicant's representative Paul J. Esatto, Jr. during the examiner-initiated interview conducted on 10/14/2021.

7. The application has been amended as follows:
14.(Currently Amended) A computer program product for virtualizing mobile device sensors, the computer program product comprising: [[software instructions on]] a non-transitory computer-readable having program instructions embodied therewith, the program instructions being executable by a processor of a computer that causes the computer to virtualize mobile device sensors by: 
automatically recognizing by a first mobile device an available specific type of sensor on a second mobile device; 
-4-configuring an operating system of the first mobile device to allow an application program to accept data by proxy from the available specific type of sensor of the second mobile device; 
establishing a trusted communication connection between the first and second mobile devices; 
sending a control signal from the first mobile device to the second mobile device for controlling the available specific type of sensor on the second mobile device to generate sensor data; 
receiving at the first mobile device the sensor data from the available specific type of sensor on the second mobile device generated in response to the control signal for operating of the available specific type of sensor; and 
providing the sensor data received from the available specific type of sensor on the second mobile device by proxy to the application program requiring the operation of the available specific type of sensor.


Allowable Subject Matter
8.	In the Request for Continued Examination application filed on 09/23/2021, claims 1-20 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting/receiving a random access channel (RACH) configuration including information regarding a time length between the time-frequency resources and a response to the random access preamble, and controlling to receive the response based on the information” in combination with other claim limitations as specified in claims 54, 66, 69 and 70. 
Note that the first closest prior art, Wouhaybi et al. (US 2016/0150368 A1), hereinafter “Wouhaybi” teaches: automatically recognizing (Fig.5, paragraphs [0025]-[0026]; negotiation and selection of one of virtual sensor servers and mobile client devices) by a first mobile device an available specific type of sensor on a second mobile device (paragraphs [0025]-[0026]; based at least in part on sensitivity of sensors, or battery life of mobile client devices); configuring an operating system of the first mobile device to allow an application program (paragraphs [0013], [0020]; an application or a geo-fencing function) to accept data by proxy from the available specific type of sensor of the second mobile device (paragraphs [0013], [0020]; examples of sensors); sending a control signal from the first mobile device to the second mobile device (paragraph [0026]; virtualization of sensors while mobile client devices are in communication with each other) for operating the available specific type of sensor on the second mobile device (paragraph [0026]; providing sensor data of sensors to supersede and virtualize sensors); receiving at the first mobile device sensor data from the available specific type of sensor on the second mobile device generated in response to the control signal for operating the available specific type of sensor (paragraphs [0033], [0038]; operations may be performed by, e.g., application and/or geo-fencing function); and providing the sensor data received from the available specific type of sensor on the second mobile device (paragraphs [0033], [0038]; request for virtual sensor service may be sent by a potential service recipient to a virtual sensor device) by proxy to the application program requiring the operation of the available specific type of sensor (paragraphs [0033], [0038]; receiving virtual sensor service).  
Note that the second closest prior art, KIM et al. (US 2014/0368867 A1) hereinafter “Kim” teaches: establishing a trusted communication connection between the first and second mobile devices (Figs. 1A-1B, 3, paragraphs [0061], [0071]; direct authentication on the mobile terminal, remote authentication using an external authentication server (not shown) or the relay server, or local authentication using the client).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the first closest prior art, Wouhaybi teaches: controlling a mobile device to stop generating sensor data, such as idling or powering off (paragraph [0013]) or place sensors in a reduced power operational state, a low power standby/idle state or powered off/shut down state (paragraphs [0020], [0026]). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.


Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Suumaki et al. (US 8,224,246 B2) entitled: "DEVICE TO DEVICE CONNECTION SETUP USING NEAR-FIELD COMMUNICATION"
• Bahl et al. (US 8,775,337 B2) entitled: "VIRTUAL SENSOR DEVELOPMENT"
• Blount et al. (US 9,256,222 B2) entitled: "SENSOR VIRTUALIZATION THROUGH CLOUD STORAGE AND RETRIEVAL MECHANISMS"
• Zhao et al. (US 9,451,043 B2) entitled: "REMOTE VIRTUALIZATION OF MOBILE APPS"
• Huang (US 2016/0044035 A1) entitled: "SYSTEMS AND APPARATUSES FOR A SECURE MOBILE CLOUD FRAMEWORK FOR MOBILE COMPUTING AND COMMUNICATION"
• Suzuki et al. (US 2015/0036191 A1) entitled: "TERMINAL DEVICE AND PRINTER"
• O’Gorman (US 2014/0068007 A1) entitled: "SHARING AUDIO AND VIDEO DEVICE ON A CLIENT ENDPOINT DEVICE BETWEEN LOCAL USE AND HOSTED VIRTUAL DESKTOP USE"


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414